Case 2:19-cv-00864-SPC-MRM
      Case 2:19-cv-00864 Document
                            Document
                                  1-2 40-2
                                       Filed 12/05/19
                                             Filed 03/13/20
                                                       Page Page
                                                            1 of 6 1PageID
                                                                     of 6 PageID
                                                                            15 273



                                         

                                         

                                         

                                         

                                         

                                         




           EXHIBIT B
Case 2:19-cv-00864-SPC-MRM
      Case 2:19-cv-00864 Document
                            Document
                                  1-2 40-2
                                       Filed 12/05/19
                                             Filed 03/13/20
                                                       Page Page
                                                            2 of 6 2PageID
                                                                     of 6 PageID
                                                                            16 274



     ĂŚĂƌ<E7

     Subject:                 FW: Our Settlement Proposal
     Annexes:                 FINAL HESAPLAMALAR72116.xlsx


     From: MATT SARAC [mailto:mattsarac@amail.com]
     Sent: Tuesday, April 04, 2017 12:05 AM
     To: necmi.demir@yavascalar.com.tr
     Subject: Our Settlement Proposal


     Dear Mr. Necmi Demir,
     First off, I would like to state that your interest and your positive attitude toward the matter has
     pleased us and also favorably affected us. In this respect, I would like to thank you and the members
     of the board.
     Personally, I think that an agreement that can be reached in this matter can eliminate all the issues,
     and that it is now the best time to reach an agreement. If now both parties settle this matter, you will
     get rid of a doubtful receivable (also in which case, the questions raised to me by PWC will seize,
     which was another problem for me) and an unsolved matter for us will have been settled. If this matter
     is taken to the court, both parties will likely suffer attorneys’ fees of at least 100 thousand dollars
     reaching up to 200 thousand dollars in some cases, and such lawsuits may take years to settle. It will
     go ultimately circle back to where we are today, but only after loss of time and amount of money. To
     avoid such unnecessary things, I wish we can reach an agreement and start the collection process
     instead of engaging in legal proceedings.
     As you know, I had agreed with Mr. Ismail for an amount of $1,056,769.89 (of which 300 thousand
     dollars had been paid just one day after our verbal agreement and the remaining figure was around
     one million fifty six thousand or so). In that email he had agreed that 4t USA and YAF USA companies
     be shutdowQWKHEUDQG<DYH[EHDVVLJQHGWR<DYDVoDODU$ùDQGWKDWWKRXVDQGGROODUVUHPDLQ
     outstanding as an open account at my sole control as due to the difficulty to compensate loss I had
     incurred as a result of the the debt / loan I had borrowed for the acquired land and due to huge
     amount of losses I had suffered. Last Friday, I asked my accountants about the estimated loss caused
     by the acquisition of the land. The loss which is still continuing to grow would reach or possibly
     exceed 430 thousand dollars (due to interest, tax, maintenance cost, plan, project costs, etc.). If we
     deduct that money spent for the acquisition of the land, our loss will be around 200 thousand dollars.
     On the other hand, we have suffered a large number of losses in addition to the losses related to the
     land such as attorneys’ fees, costs related to the pick up and boxing of the goods stored in the
     warehouse, disposal of the boxes (due to banning of the YAVEX USA brand products in Greece, we
     had to dispose of the product boxes at hand as propaganda has been launched against us in the
     social medial last September causing as to suffer huge losses and we had to disconnect our
     telephone lines and we had suffered hard times as we closed the website and removed the sign
     boards, etc; i can provide more detail if required). I do not write these merely as an excuse but I would
     like to share them with you. The story is very long.
     In sum, my proposal is as follows: ,WKLQNWKDW<DYDúoDODU$ùZLOOQRWFRQWLQXHWRDOORZPHWRPDLQWDLQ
     an ongoing outstanding balance of 250 thousand dollars which Mr. Ismail wanted to make available
     for our use, due to the change of management. In fact, in an effort to bring this matter to a finality, we
     are willing to enter into a comprehensive agreement covering all things rather than such an open
     ended loan arrangement..
     Our proposal excluding machinery is 900 thousand dollars. Of 1,056,789.89 dollars, 250 thousand
     dollars is a loan and amount payable was around 806 thousand [dollars] (of course at the time there
     were no unexpected circumstances and losses).
     In this case, we shall either deliver the materials in our possession which are related to Yavascalar
     with a sales value of [approximately] 400 thousand dollars to a place assigned by you or we can sell
     them until the new year. If you wish, we can return the machines or deliver them to a place here
     chosen by you. These machine are 9mm filling, capsule striking, 12GA bullet, and buckshot fillings,
     and labeling machines.
Case 2:19-cv-00864-SPC-MRM
      Case 2:19-cv-00864 Document
                            Document
                                  1-2 40-2
                                       Filed 12/05/19
                                             Filed 03/13/20
                                                       Page Page
                                                            3 of 6 3PageID
                                                                     of 6 PageID
                                                                            17 275



     If we set 400 thousand dollars aside, we offer the following payment schedule for the remaining 500
     thousand dollars in two options:
     Options
     1. 50 thousand dollars in June 2017 and August 2017 (total 100 thousand dollars) in cash. 150
          thousand dollars cash in October. Remaining 250 thousand dollars in October 2018 and March
          2018 (125 each) total 500 thousand dollars.
     2. 50 thousand dollars in June 2017 and August 2017 (total 100 thousand dollars) in cash. 150
          thousand dollars cash in October. If you want to collect the remaining sum, we have automatic
          rifles to be manufactured. We can deliver 1250 pcs each valued at $200 to ATI (American Tactical
          Inc) or another distributor here or another firm I can advise as 600 pcs in July 2017 and 650 pcs
          in September 2017. We can notify the serial numbers so that the rifles belonging to you are
          registered.
     The second option means the settlement of accounts in 2017 and I think it is more reasonable for you.
     Attached is the final calculations discussed with Mr. Ismail [Yavascalar]. You can see the figures
     there. In fact, I had missed several things related to me in making such calculations, but I do not want
     any change anything now so that we can settle the case. You will enjoy a tremendous currency
     difference profit because the dollar was below 2 TRL when the goods have arrived. Of course, the
     interest might have been paid but in any case, you will earn much more due to the currency
     difference, and I believe this fact will encourage the settlement.
     Finally, I would like to point out the following: Since the existing situation occurred unexpectedly, a
     certain period of time required to pass to reach today. I believe I acted fairly for both parties in making
     this proposal. I hope you will agree with my proposal considering the entire process we have been
     through thus far. I had the chance to [offer] lower figures in light of the supporting documents in my
     possession, but I wrote this way in an effort to reach a settlement. I believe with this agreement both
     parties can take their own ways.
     If you also agree with the figures and options, we can talk about the details (description of the goods,
     possible buyers, etc) and I will send you a revised agreement this week (with the copy I have sent to
     Mr. Ismail [Yavascalar]) and we can close the matter with both parties benefiting from it. Instead of a
     process that will take years fruitlessly, it would be better to use the time in order to settle the case.
     Best regards,
     0XVWDID6DUDoR÷XOODUÕ
     SARAC DISTRIBUTORS LLC and companies
     Authorized Manager




     7UNoH GHQøQJLOL]FH \HEXWHUFPHQLQWDUDIÕPGDQ\DSÕOGÕ÷ÕQÕ
     RQD\ODUÕP  7UDQVODWHG IURP 7XUNLVK WR (QJOLVK E\ WKH
     undersigned sworn translator.
     Sworn Translator Ali KAHRAMAN
Case 2:19-cv-00864-SPC-MRM
      Case 2:19-cv-00864 Document
                            Document
                                  1-2 40-2
                                       Filed 12/05/19
                                             Filed 03/13/20
                                                       Page Page
                                                            4 of 6 4PageID
                                                                     of 6 PageID
                                                                            18 276

Bahar AKDENIZ

Konu:                        FW: Uzlasma Teklifimiz
Ekler:                       FINALHESAPLAMALAR72116.xlsx




From: MATT SARAC [mailto:mattsarac@gmail.com]
Sent: Tuesday, April 04, 2017 12:05 AM
To: necmi.demir@yavascalar.com.tr
Subject: Uzlasma Teklifimiz



Sayin Necmi Demir Bey,



 Öncelikle hemen şunu belirtmek isterim ki, tarafınızdan gösterilen ilgi, konuya pozitif
yaklaşımınız bizi çok mutlu etti ve ayrica olumlu etkiledi. Bu anlamda size ve yönetim
kurulu üyelerine teşekkür etmek isterim.

 Şahsen, bu konu ile ilgili olarak şu anda yapılabilecek bir antlaşmanın tüm problemi
ortadan kaldirabileceğini ve zamanlama olarak da en uygun zaman olduğunu
düşünmekteyim. Şu anda her iki taraf ta bu konuyu bitirirse hem sizin için şüpheli alacak
olmaktan çıkacak(bana PWC’den sorulan sorular da bu durumda sona ermiş olacak ki, o da
ayrı bir problemdi) hem de bizim için de açıkta kalan bir konu kapanmış olacak . Bu tip bir
dava işlemeye başladiği zaman her iki taraf minimum 100 bin, muhtemelen 200 bin dolar
avukatlık parası odeyebilir ve bu tip davalar yıllarca sürebilir. Sonuçta dönüp dolaşıp aynı
yere gelecek, zaman ve gelir kaybı yaşanacak . Ben bunu önlemek için sizinle bu konuda
anlaşıp, dava yerine tahsilat sürecinin başlamasını arzu ederim.

 Bildiğiniz gibi biz İsmail Bey ile en son $1,056,769.89 olarak rakamı anlaşmıştım(300 bin
doları sözlü anlaşmamıza müteakiben hemen ertesi günde ödenmişti ve kalan rakam bir
milyon elli altı bin küsur şekline gelmişti). O email de kendisi 4t USA ve YAF USA
şirketlerinin kapatılmasını, Yavex markasının devrinin Yavasçalar AŞ’ye yapılmasını, ayrıca
alınan arsa nedeni ile aldığım borç/kredinin tamirinin zor olmasi ve ciddi miktarda kaybın
olması sebebi ile 250 bin dolarin da açık hesap olarak tamamen benim insiyatifimde olarak
kalmasını kabul etmişlerdi. Ben geçen Cuma günü muhasebecilere arsa ile ilgili ortalama
kayıp nedir diye sordum. Halen devam eden kayıp (faiz, vergi, bakım, plan proje masrafları
vs gibi tüm nedenler ile) miktarı su anda toplamda 430 bin dolara varacak belki de gececek.
Arsayı aldığımız paraları düşersek demek ki 200 bin dolara yakın kaybımız olacak. Ayrıca
arsa dışında avukat paraları, depodaki malların toparlanması kutulanması için oluşan
masraflar, kutuların atılması (Yunanistan’da yakalanan YAVEX USA markalı ürünlerin
yüzünden biz eldeki ürün kutularını atmak zorunda kaldık çünkü aleyhimizde propaganda
başladi geçen sene Eylül’de sosyal medya da , çok büyük kayba uğradik, telefonları
kapatmak zorunda kaldık, zor zamanlar geçirdik, siteyi kapattık, levhaları söktürdük vs.
Ayrıntıları anlatirim gerekirse) gibi envai çeşit zararımız mevcuttur. Bunları bahane

                                                1
Case 2:19-cv-00864-SPC-MRM
      Case 2:19-cv-00864 Document
                            Document
                                  1-2 40-2
                                       Filed 12/05/19
                                             Filed 03/13/20
                                                       Page Page
                                                            5 of 6 5PageID
                                                                     of 6 PageID
                                                                            19 277
oluşturmak için yazmıyorum ama yeri geldiği için paylaşmak ta istiyorum. Bu konulara
girersek çok uzun sürer.

  Toparlarsak, teklifim şudur: Tahmin ediyorum ki şu anda Yavaşcalar AŞ, İsmail Bey’in
bize kullandırmak istediği 250 bin doları kullandiramayacak en azından geçici olarak değil
oluşmuş olan yönetim değişikliği nedeni ile. Zaten biz de açıkçası boyle ucu açık bir
krediden ziyade, direkt herşeyi kapsayan bir antlaşmaya gitmek isteriz sorunu komple
temizlemek adına.

  Teklifimiz Makineler haric toplam tamamı 900 bin dolardir. Normalde 1,056,789.89
dolardan 250 bini kredi olup ödeme 806 bin küsur idi (o zaman böyle beklenmedik durum ve
zararlar da yoktu tabii ki) .

 Bu durumda biz elimizde bulunan Yavaşçalar ile alakalı 400 bin dolar satış bedeli olan
malzemeleri ya sizin belirlediğiniz bir yere verelim ya da kendimiz yılbasina kadar satalım .
Makineleri yine ya geri gönderelim ya da burda sizin istediğiniz bir yere gönderelim. Bu
makineler 9mm doldurma, kapşül çakma, 12GA kurşun ve şavretin doldurma ve etiketleme
makinesidir.

 400 bin doları cıkarsak kalan 500 bin dolar için de şu ödeme planını sunuyoruz iki seçenek
halinde.

Seçenekler

1. Haziran 2017 ve Ağustos 2017 de $50 şer bin dolar nakit . Ekim’de 150 bin dolar nakit.
Kalan 250 bin ise 2018 Ocak ve Mart aylarına 125’er bin dolar olmak üzere toplam 500 bın
dolar .

2. Haziran 2017 ve Ağustos 2017 de $50 şer bin dolar nakit . Ekim’de 150 bin dolar nakit.
Kalan kısmı yıl bitmeden tahsil edelim diyorsaniz yapılacak olan otomatik tüfeklerimiz var.
Onların beher bedeli $200 olanlarından 1250 adetini, ya ATI – American Tactıcal firmasına
veya burda bir distributore ya da benım tavsiye edeceğim calistigim bir firmaya satması icin
Temmuz ve Eylül 2017 de 600 ve 650 adet olarak teslim etmek. Bunların seri numaralarını
bildiririz böylece size ait tüfekler kayda alınır.

İkinci seçenek bütün hesabı 2017’de bitiriyor olmak demek, belki sizin için daha mantıklı
olur diye düşündüm.



Ekte İsmail Bey ile konuşulmuş olan final hesaplamalar mevcuttur. Orda rakamları
görebilirsiniz. Aslında o hesapları yaparken ben kendime ait birkaç şeyi kaçırmışım ama bu
saatten sonra artık konuyu bağlamak adına değişiklik istemiyorum. Sizin için de bu
tahsilattan dolayı ciddi bir kur farkı karı oluşacak ki bu malların geldiği tarihlerde dolar 2 TL
aldında idi. Tabii ki faiz ödenmiş olabilir ama yine de size kur farkı hesabı ile çok daha
fazlasını getireceğine ve meselenin çözülmesine yardımcı olacağına inanmaktayım.


                                                2
Case 2:19-cv-00864-SPC-MRM
      Case 2:19-cv-00864 Document
                            Document
                                  1-2 40-2
                                       Filed 12/05/19
                                             Filed 03/13/20
                                                       Page Page
                                                            6 of 6 6PageID
                                                                     of 6 PageID
                                                                            20 278
 Kapatırken şuna da dikkatinizi çekmek isterim: Mevcut durum kimsenin beklemediği bir
anda olduğu için, belli bir zaman geçmesi gerekti bugünlere gelmek için. Bu teklifi sizlere
yazarken her iki taraf için de adil bir secim yaptığıma inanıyorum. Sizden de naçizane
beklentim, değerlendirme yaparken bizim durumumuzu geçirdiğimiz aşamaları da göz
önüne alıp bu teklifime onay vermenizdir. Daha düşük yazma şansım ve belgelerim vardı
ama konuyu uzatmamak adına bu sekilde yazdım . Bu antlasma ile her iki tarafın da kendi
yoluna gideceğine inanıyorum.

 Siz de tamam derseniz rakama ve bu dediklerime ayrıntıları (mallar nedir, nereye satılsın vs
gibi) konuşur bu hafta benim size göndereceğim yenilenmiş anlaşma (İsmail Bey’e
yolladiğimın kopyası) ile hayırlısı ile neticelendiririz. Yıllarca sürecek ve sonuçta aynı yere
varacak bir süreç yerine, o zamani problem bitirmek adına kullanalım derim .

    Saygılarımla,

    Mustafa Saraçoğulları

    SARAC DISTRIBUTORS LLC ve şirketleri

   Yetkili Müdür .




Bu e-posta ve muhtemel eklerinde verilen bilgiler kişiye özel ve gizli olup, yalnızca mesajda belirlenen alıcı ile ilgilidir. Size yanlışlıkla ulaşmışsa lütfen göndericiye bilgi
veriniz, mesajı siliniz ve içeriğini başka bir kişiye açıklamayınız, herhangi bir ortama kopyalamayınız. Bu mesaj veya ekleri, aksi sözleşme ile veya mesaj içeriğinde açıkça
belirtilmedikçe, herhangi bir işleme ilişkin olarak şirketimizin adına herhangi bir teklif, kabul veya teyit amacı taşımamaktadır. Verilen bilgilerin doğru veya eksiksiz olmasına
yönelik bir garanti verilmemekte olup, bilgiler önceden bildirilmeksizin değiştirilebilecektir. Bu mesajın içeriği şirketimizin resmi görüşlerini yansıtmayabileceğinden ZSR
Patlayıcı San.A.Ş. hiçbir hukuki sorumluluğu kabul etmez.


ZSR Patlayıcı San.A.Ş. Kavaklı Mah. Kavaklı Sok. No1/B Karesi / Balıkesir - Mersis No: 0940005780200016 - www.zsrpatlayici.com


You are kindly requested to share your valuable views and opinions to us via the Contact Us section on our website.

The information provided in this e-mail and any attachments it may contain is proprietary and confidential, and is only related with the receiver of this message. If it is sent
to you by mistake; please inform the sender, delete the message and do not explain its contents to anyone, and do not copy it in any form. Unless otherwise provided by
contract, this message is not intended to act as a banking transaction such as an offer, purchase or sale of a financial transaction or confirmation of a remittance. No
guarantee is given for the accuracy or integrity of any or all information provided herein and such information may be changed without prior notice. ZSR Patlayici San.A.S.
acknowledges no legal responsibility whatsoever as may be related with or arise out of the content of this message as it may not reflect the official policy of our Company.


ZSR Patlayıcı San.A.Ş. Kavaklı Mah. Kavaklı Sok. No1/B Karesi / Balıkesir - Central Registry Record System Number: 0940005780200016 - www.zsrpatlayici.com


Bu e-posta ve muhtemel eklerinde verilen bilgiler kişiye özel ve gizli olup, yalnızca mesajda belirlenen alıcı ile ilgilidir. Size yanlışlıkla ulaşmışsa lütfen göndericiye bilgi
veriniz, mesajı siliniz ve içeriğini başka bir kişiye açıklamayınız, herhangi bir ortama kopyalamayınız. Bu mesaj veya ekleri, aksi sözleşme ile veya mesaj içeriğinde açıkça
belirtilmedikçe, herhangi bir işleme ilişkin olarak şirketimizin adına herhangi bir teklif, kabul veya teyit amacı taşımamaktadır. Verilen bilgilerin doğru veya eksiksiz olmasına
yönelik bir garanti verilmemekte olup, bilgiler önceden bildirilmeksizin değiştirilebilecektir. Bu mesajın içeriği şirketimizin resmi görüşlerini yansıtmayabileceğinden ZSR
Patlayıcı San.A.Ş. hiçbir hukuki sorumluluğu kabul etmez.


ZSR Patlayıcı San.A.Ş. Kavaklı Mah. Kavaklı Sok. No1/B Karesi / Balıkesir - Mersis No: 0940005780200016 - www.zsrpatlayici.com


You are kindly requested to share your valuable views and opinions to us via the Contact Us section on our website.

The information provided in this e-mail and any attachments it may contain is proprietary and confidential, and is only related with the receiver of this message. If it is sent
to you by mistake; please inform the sender, delete the message and do not explain its contents to anyone, and do not copy it in any form. Unless otherwise provided by
contract, this message is not intended to act as a banking transaction such as an offer, purchase or sale of a financial transaction or confirmation of a remittance. No
guarantee is given for the accuracy or integrity of any or all information provided herein and such information may be changed without prior notice. ZSR Patlayici San.A.S.
acknowledges no legal responsibility whatsoever as may be related with or arise out of the content of this message as it may not reflect the official policy of our Company.


ZSR Patlayıcı San.A.Ş. Kavaklı Mah. Kavaklı Sok. No1/B Karesi / Balıkesir - Central Registry Record System Number: 0940005780200016 - www.zsrpatlayici.com

                                                                                        3
